 


115 HRES 788 EH: Expressing the profound sorrow of the House of Representatives on the death of the Honorable Louise McIntosh Slaughter.
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 788 
In the House of Representatives, U. S., 
 
March 19, 2018 
 
RESOLUTION 
Expressing the profound sorrow of the House of Representatives on the death of the Honorable Louise McIntosh Slaughter. 
 
 
That the House has heard with profound sorrow of the death of the Honorable Louise McIntosh Slaughter, a Representative from the State of New York. That a committee of such Members of the House as the Speaker may designate, together with such Members of the Senate as may be joined, be appointed to attend the funeral. 
That the Sergeant-at-Arms of the House be authorized and directed to take such steps as may be necessary for carrying out the provisions of these resolutions and that the necessary expenses in connection therewith be paid out of applicable accounts of the House. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.  Karen L. Haas,Clerk. 